t c no united_states tax_court sheldon r and phyllis milenbach et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith los angeles raiders a california limited_partnership allen davis tax_matters_partner docket no los angeles raiders a california limited_partnership allen davis tax_matters_partner docket no los angeles raiders a california limited_partnership allen davis tax_matters_partner docket no los angeles raiders a california limited_partnership allen davis tax_matters_partner docket no and los angeles raiders a california limited_partnership a d football inc tax_matters_partner docket no -2- p’s were partners of the raiders a professional football team that received municipal funds repayable only from specific sources of revenue the partnership also received funds from settlement of a lawsuit brought by the city of oakland held amounts received from the los angeles memorial coliseum commission as loans to be repaid from revenue received from luxury suites are taxable when received because the obligation to repay was not unconditional held further damages received from the city of oakland were not allocated to goodwill or franchise value and are thus taxable held further income_from_discharge_of_indebtedness resulted when the agreement to build a stadium in the city of irwindale became unenforceable bad_debt issue also resolved barrie engel for petitioners david w sorensen and paul l dixon for respondent cohen judge respondent determined deficiencies in sheldon r and phyllis milenbach’s federal income taxes as follows docket no deficiency dollar_figure big_number big_number year respondent issued notices of final partnership administrative adjustments fpaa’s determining adjustments to partnership items as follows -3- docket number year ended to ordinary_income adjustment sec_1 adjustments other dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number 1the other adjustments related to respondent’s determination of adjustments in the allowable_depreciation and amortization deductions in each year after concessions by the parties in two stipulations of settled issues and a concession on brief by petitioners the issues remaining for decision are whether dollar_figure million received from the los angeles memorial coliseum commission during the period through constituted taxable_income to the los angeles raiders whether settlement payments received during and from the city of oakland constituted taxable_income to the los angeles raiders whether dollar_figure million received from the city of irwindale constituted taxable_income to the los angeles raiders in or and whether the los angeles raiders were entitled to a bad_debt deduction in unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the use of the term_loan in the findings_of_fact is for convenience and is not conclusive as to characterization for -4- tax purposes findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference sheldon r and phyllis milenbach resided in oakland california at the time their petition was filed sheldon r milenbach was a limited_partner of the los angeles raiders the raiders during through allen davis is the tax_matters_partner for through a d football inc is the tax_matters_partner for and the raiders own and operate a professional football club and hold a franchise in and are a member of the national football league nfl during the years in issue the raiders' principal places of business were oakland california and los angeles california respectively for many years prior to the raiders played their professional football games at the oakland- alameda county coliseum oakland coliseum in oakland california the raiders’ lease of the oakland coliseum expired at the close of the nfl season los angeles coliseum agreement during the raiders undertook negotiations with the management of the oakland coliseum to amend and extend the term of the then-about-to-expire lease the raiders were also negotiating with the los angeles memorial coliseum commission -5- lamcc for a lease to play home games in the los angeles memorial coliseum la coliseum on date the raiders entered into a memorandum of agreement moa with the lamcc this agreement provided for a dollar_figure 5-million loan to the raiders repayment was to be made in equal annual payments with interest pincite percent under the terms of the moa the raiders were allowed to construct luxury suites suites that they would own the raiders agreed to begin playing their home games in the la coliseum at the start of the nfl season when the raiders’ move to los angeles was announced the city of oakland oakland filed an action against the raiders in eminent_domain seeking to condemn for public use the raiders’ nfl franchise business and physical assets oakland obtained a temporary restraining order and subsequently a preliminary injunction prohibiting the raiders from relocating the team and playing their home games anywhere but the oakland coliseum at approximately the same time the oakland suit was filed the nfl filed suit against the raiders seeking enforcement of the nfl constitution and bylaws the nfl claimed the raiders were required to obtain the necessary votes of the other nfl members before the team could be relocated the nfl obtained a temporary restraining order and subsequently a preliminary injunction prohibiting the raiders from relocating the team and playing their home games anywhere but the oakland coliseum -6- due to the oakland injunction and the nfl injunction the raiders played their and home games at the oakland coliseum pursuant to individually negotiated 1-year extensions of the previous lease the oakland injunction was dissolved on date reinstated on date and ultimately dissolved on date the nfl injunction was dissolved on date the moa was never implemented on date the raiders entered into a memorandum of agreement moa with the lamcc the moa provided that the raiders would begin playing their home games at the la coliseum in and that the lamcc would loan the raiders dollar_figure million pincite-percent interest to be advanced as follows dollar_figure per year for the first years and dollar_figure million no more than years from date the dollar_figure-million advance was to come from one or more sources including potential damages from an antitrust suit against the nfl or from rental payments from the summer olympic games the loan was to be repaid with percent of net receipts from operations of suites to be constructed by the raiders at the la coliseum as to the construction of the suites the moa provided the partnership raiders shall construct or cause to be constructed the following a in the coliseum - approximately private suites together with all appurtenant and related improvements -7- construction of such improvements shall commence as soon as practicable as determined by the partnership in its reasonable discretion having in mind pending and potential litigation involving the parties hereto or either of them financial considerations and other considerations reasonably deemed important or significant to the partnership emphasis added beginning with the nfl season and throughout the years in issue the raiders played their home games at the la coliseum the raiders and the lamcc did not enter into a formal lease lease until date the lease was made effective however as of the beginning of the nfl season the lease included provisions for the dollar_figure 7-million loan to the raiders on essentially the same terms as the moa and contained a repayment provision that was essentially the same as the moa repayment provision ie percent of net_revenues from operations of suites to be constructed by the raiders all physical improvements to the la coliseum and the surrounding premises ie the practice facilities were to revert to the lamcc upon the termination of the lease as to the construction of the suites the lease provided dollar_figure construction of the suites and the press box improvements shall commence as soon as practicable as determined by the lessee raiders in its reasonable discretion having in mind pending and potential litigation involving the parties hereto or either of them financial considerations and other considerations reasonably deemed important or significant to the lessee lessee shall use its best efforts to begin and complete suite construction as soon as possible and upon completion subject_to the terms hereof to use its best efforts to rent lease license grant or otherwise deal with the same so as to -8- maximize their use and obtain the reasonable rental value thereof the plans and specification for the press box improvements and suites and the timing and manner of all construction at the stadium must be approved by lessor which approval will not be unreasonably withheld or delayed emphasis added the moa the moa and the lease were the result of arm’s-length bargaining between the raiders and the lamcc the dollar_figure 7-million loan was represented by a promissory note dated date the terms of which were as provided in the moa and the lease the raiders were to commence repayment of the dollar_figure 7-million loan years after the completion of construction of the suites the loan was nonrecourse against the raiders secured solely by the improvements to be made the dollar_figure 7-million loan was funded with a dollar_figure-million advance in and by the following credits against the rent due from the raiders year amount dollar_figure big_number big_number big_number big_number big_number total dollar_figure during these years the raiders took corresponding deductions for their rent expense due to the concern of the los angeles olympic committee over the timing of construction plans to construct the suites prior -9- to the summer olympics were abandoned in and the raiders worked with architects and contractors on the design and planning of the suites the construction of the suites began in early but was halted on or about date construction was stopped due to a dispute between the raiders and the lamcc over the obligations of the lamcc to perform certain improvements to the la coliseum the raiders made no payments on the lamcc loan the raiders did not construct the suites at the la coliseum the lamcc did not seek repayment of the dollar_figure million until after the raiders signed a memorandum of agreement with the city of irwindale irwindale moa discussed infra the lamcc filed a lawsuit against the raiders on date claiming that the raiders were in breach of their lease and demanding repayment of the dollar_figure million in the raiders’ answer to the lamcc complaint the raiders alleged that raiders has not constructed the suites or the press box improvements referred to in the lease agreement because by reason of considerations reasonably deemed important and significant to raiders including plaintiff’s lamcc’s breach of its commitment to modernize and reconfigure the stadium as hereinafter alleged raiders was never under any obligation to construct the suites or press box improvements and raiders has not obtained a building permit or the surety bonds referred to in the lease agreement emphasis added the lawsuit was settled on date with the parties entering into a mutual release -10- respondent in the notice_of_deficiency for and in the fpaa’s for and disallowed the raiders’ rent deductions because the rent was not currently payable and was considered part of the loan from the lamcc in the alternative if the rent deductions were allowed respondent determined that the amount advanced under the loan was includable in gross_income for respondent determined that the additional dollar_figure-million advance was includable in the raiders’ gross_income city of oakland lawsuit settlement the lawsuit filed by oakland to keep the raiders from moving to los angeles was pending for several years and ultimately was decided in favor of the raiders as part of that eminent_domain lawsuit the raiders filed a notice of claim for damages notice of claim and a supplemental brief in support of right to seek damages in the present action supplemental brief the notice of claim sought damages for oakland’s denial of the raiders’ free and untrammeled possession and use of the property sought to be condemned and thereby preempted raiders’ full possessory right to the enjoyment and use of the raiders’ property the raiders also claimed that oakland had interfered with the raiders’ free use and enjoyment thus taking property without compensation the notice of claim enumerated several ways in a nonexclusive list in which oakland had caused the raiders to suffer damages including lost revenue and increased expense -11- during the years that the raiders were enjoined from playing their games in los angeles the expense of continued operation of a summer training camp in santa rosa california the prevention of the establishment of a southern california training facility the necessity of leasing and maintaining a practice field in both alameda county and los angeles county the prevention of the construction of suites in the la coliseum resulting in millions of dollars in lost revenue the reduced attendance at home games at the la coliseum the decrease in season ticket sales the loss of radio revenue and the expenses associated with housing relocation and transportation of the raiders personnel in the supplemental brief the raiders based their argument for recovery on cal civ proc code sec west on date the raiders filed a complaint in inverse condemnation against oakland for damages arising out of the eminent_domain action alleging that oakland denied the raiders the free and untrammeled possession and use of the property sought to be condemned and thereby preempted raiders’ full possessory right to the enjoyment and use of the raiders property interference with raiders free use and enjoyment also constituted a taking of an interest in raiders’ property for which raiders have not been compensated as of date the raiders claimed that the damages sustained and yet to be sustained totaled in excess of dollar_figure million -12- at some time before date the raiders completed an 82-page damage study that alleged total losses of dollar_figure as a result of the oakland suit this study indicates that the raiders suffered the following damages lost olympic committee contract revenue lost attendance income lost food and beverage income lost merchandise income lost game program income lost oakland practice field revenue lost suite income lost radio income lost per_diem lost santa rosa air travel revenue and lost oakland office rent on date the notice of claim in the eminent_domain action and the complaint in inverse condemnation were consolidated on date the raiders and oakland settled the lawsuit the settlement provided for dollar_figure million plus interest to be paid in dollar_figure-million plus interest installments over years the settlement agreement recited that the agreement was entered into by the parties for the purpose of settling disputed claims involving the restoration of lost franchise value and does not constitute an admission of liability of any party in the fpaa’s for and respondent determined that dollar_figure dollar_figure million less dollar_figure attorney's_fees in each year constituted taxable_income city of irwindale agreement -13- on date the raiders and the city of irwindale irwindale entered into the irwindale moa the irwindale moa provided that irwindale would loan the raiders dollar_figure million to be used in the construction of a stadium in irwindale where the raiders would play their home games beginning with the nfl season irwindale and the raiders estimated that revenue during the first year of the stadium’s operation would reach approximately dollar_figure million the raiders opened an irwindale office staffed with five to six people in and the office remained open until some time in on or about date irwindale advanced the raiders dollar_figure million against the dollar_figure-million loan the raiders in turn signed and delivered a dollar_figure-million nonrecourse promissory note secured_by a deed_of_trust the note provided that the repayment of the principal and interest was to be made exclusively from stadium net revenue in addition to the dollar_figure-million advance the irwindale moa required an additional dollar_figure million to be placed in an escrow interest-bearing account within seven days on behalf of the raiders and the entire dollar_figure plus interest will be paid to the raiders upon passage of the g o general obligation bond issue on date and assurance of mutually acceptable parking facilities prior to date irwindale never deposited the additional dollar_figure million in an escrow account -14- obstacles in the performance of the terms of the agreement were contemplated by the irwindale moa in the following provisions if any obstacle is imposed by third parties such as litigation legislation or failure to cooperate it is agreed that both parties pledge good_faith cooperation to overcome any such obstacle however these obstacles will not be construed as a tolling event for the project itself nor will it be construed as a reason to refund any exchange of monies nor will it be construed as a forfeiture it is further agreed that both parties will move forward with the project and mutually work to resolving the problem any third party obstacle will not excuse either party from proceeding with the project except to the extent ordered by court eg an injunction sections and did not apply to irwindale’s obligation to place dollar_figure million in escrow if irwindale failed to fulfill its obligations under the agreement by date and that failure was not due to third-party obstacles the raiders were to be relieved of all obligations under the irwindale moa and were entitled to retain dollar_figure million without a repayment obligation as consideration for the execution of the irwindale moa on date the first of two lawsuits was filed to prevent the transaction contemplated by the irwindale moa a preliminary injunction that was issued on date and ultimately a preemptory writ of mandate that was issued on date prevented further performance under the irwindale moa until an environmental impact report was made concerning the project under the terms of the irwindale moa irwindale was -15- required to prepare any required environmental impact studies the second lawsuit was filed on date and sought to require the raiders to return the initial dollar_figure-million advance to irwindale in an amended answer dated date the raiders alleged the city of irwindale has paid the raiders dollar_figure million pursuant to that agreement irwindale moa and that the raiders are entitled to retain that money whether or not the stadium is built in a memorandum of points and authorities the memorandum filed in response to a motion for summary_judgment irwindale alleged regardless of what happens the raiders are permitted to keep the dollar_figure the environmental impact report was completed on date and the preemptory writ of mandate was discharged on date during the time the preemptory writ of mandate was in effect circumstances relating to the irwindale moa changed as follows bond interest rates increased from percent to more than percent los angeles county refused to lease irwindale land adjacent to the proposed site to be used for parking a second site for the stadium was required to be selected and another environmental impact report was required for the second site in date the california legislature passed a bill that prohibited irwindale from using general obligation bonds to construct a stadium that irwindale would then turn over to any private company such as the raiders -16- this law precluded irwindale from complying with the terms of the irwindale moa the raiders continued to discuss various options with irwindale through because general obligation bonds were no longer an option the later irwindale proposals dealt mainly with financing options financing alternatives included an employee stock_option plan which was problematic due to the numerous members of the raiders’ front office staff who were covered by the nfl retirement_plan and junk bonds which the raiders rejected a larger development plan that would have included a stadium and other raiders' facilities was also rejected by the raiders one of the problems facing the raiders in many of the proposals was the nfl debt limitation that prevented the pledge of the raiders' franchise as security the irwindale staff that worked on the negotiations with the raiders changed throughout the negotiations on date the raiders notified irwindale that irwindale had not fulfilled its commitments under the irwindale moa by mid- to late date one of the irwindale lead negotiators declared that the parties were back where they had started years earlier at that point the raiders were anticipating approximately to months before a transaction could be completed as part of this new transaction the raiders would have been expected to ensure a greater stream of revenue approximately dollar_figure million per year to repay the loan during -17- the first quarter of the raiders sought a more specific proposal from irwindale but none was forthcoming between and the raiders were also engaged in negotiations with other venues for possible stadium construction and relocation the lawsuits arising out of the irwindale moa were settled in date the raiders were not required to repay the initial dollar_figure million received from irwindale bad_debt deduction the raiders for some time prior to their move to los angeles had contracted with bob speck productions speck for the television and radio broadcast rights to certain games speck sold the commercial time during these broadcasts to various advertisers by a letter dated date speck was granted the rights to produce raiders' broadcasts for the and nfl seasons speck entered into a contract with dca marketing and promotional services inc dca on date that transferred certain of speck’s rights to produce raiders' broadcasts for the raiders were not a party to this contract payments due under the speck dca agreement were to be made directly to the raiders however at the end of speck still owed dollar_figure on the agreement for the broadcast rights of the amounts due for the broadcasts dollar_figure was not paid final payments under -18- the agreement for the season were not due however until the spring of jeffrey birren birren in-house counsel for the raiders was involved in attempting to collect from speck during birren met face to face with speck several times during to discuss collection speck in a letter dated date disputed the amount of the remaining balance owed for the season but speck agreed that some amount was still owed on the contract and that approximately dollar_figure was still owed on the contract in a letter dated date the raiders indicated that they were still seeking collection of the remaining balance that speck owed from the and seasons the raiders and speck continued to do business until sometime after the raiders deducted dollar_figure dollar_figure due from speck for the agreement and dollar_figure of the dollar_figure due from speck for the agreement as a bad_debt deduction on their federal_income_tax return respondent in the fpaa for disallowed the deduction because the raiders had not established that the debt had become worthless during los angeles coliseum agreement opinion gross_income as used in the internal_revenue_code includes all income from whatever source derived sec_61 encompassing all accessions to wealth clearly realized and over which the -19- taxpayers have complete dominion 348_us_426 generally proceeds of a loan do not constitute income to a borrower because the benefit is offset by an obligation to repay 384_f2d_748 5th cir 48_tc_640 see vaughan v commissioner tcmemo_1994_8 whether a particular transaction actually constitutes a loan however is to be determined upon consideration of all of the facts 54_tc_905 petitioners argue that the dollar_figure million received from the lamcc was a loan and therefore not taxable_income respondent contends that the raiders did not have an unconditional obligation to repay the dollar_figure million and thus the raiders had taxable_income upon receipt of the funds petitioners cite 493_us_203 in support of their argument that the dollar_figure million represented a valid debt that was not includable in the raiders' taxable_income in that case the supreme court addressed the issue of whether deposits required to assure payment of future bills for electric service were taxable to the power company the supreme court analyzed the control and dominion that the power company enjoyed over the deposits in determining that the deposits did not constitute taxable_income at the time deposited -20- ipl hardly enjoyed complete dominion over the customer deposits entrusted to it rather these deposits were acquired subject_to an express obligation to repay either at the time service was terminated or at the time a customer established good credit so long as the customer fulfills his legal_obligation to make timely payments his deposit ultimately is to be refunded and both the timing and method of that refund are largely within the control of the customer id pincite the supreme court’s reasoning does not support petitioners’ position under the terms of the moa the raiders the borrower controlled whether or not repayment of the dollar_figure million would be triggered in contrast in commissioner v indianapolis power light co supra the customer ie the lender controlled whether or not the deposit was returned by making timely payments of the utility bills the raiders unlike the power company were not subject_to an express obligation to repay within the lender’s control the raiders had the discretion to determine if and when the suites would be constructed as demonstrated by the terms of the moa and the lease although both documents limited the raiders’ discretion by a standard of reasonableness the agreements gave the raiders great latitude in the timing of construction where the performance of a party’s obligations under a contract is subject_to such party’s unlimited discretion the duties ostensibly imposed upon that party are illusory for income_tax purposes see 686_f2d_490 7th -21- cir affg tcmemo_1980_568 505_f2d_873 5th cir 450_f2d_1047 9th cir while the raiders may well have intended to construct the suites in the context of the agreement any obligation to construct the suites was illusory petitioners point out that the raiders under the terms of the agreement were to begin and complete construction as soon as possible the timing of construction however was still to be determined by the raiders in their reasonable discretion planning for the suites was undertaken in and and actual construction began and was halted in date while construction was stopped due to a dispute between the raiders and the lamcc the raiders at this time were contemplating their move to irwindale which was represented by a formal agreement in date repayment of the dollar_figure million was to commence years after the construction of the suites and repayment was to be solely from the net_revenues from suite operations if the raiders did not construct the suites which was the case there would be no suite revenues to use for repayment no default or alternative payment provision was included in the moa the lease or the promissory note the nonrecourse promissory note was secured only by the improvements ie the suites when the -22- raiders did not construct the suites the lamcc was without a source for repayment respondent points out that courts including this court have recognized the concept that to be a valid debt for tax purposes there must exist an unconditional obligation to repay see eg midkiff v commissioner 96_tc_724 affd sub nom naguchi v commissioner 992_f2d_226 9th cir quoting 56_tc_951 indebtedness is ‘an existing unconditional and legally enforceable obligation for the payment of a principal sum ’ the raiders’ obligation to repay the lamcc was both conditional and contingent in these cases because the raiders had the ability to control the repayment the raiders’ dominion and control_over the funds at the time they received them was sufficient to require their inclusion in the raiders’ gross_income no evidence was presented to indicate that the lamcc sought to enforce the raiders’ agreement to build the suites prior to the raiders’ announcement of their intention to move to irwindale in late petitioners presented testimony of representatives of both the raiders and the lamcc purportedly to show the intent to repay and to enforce repayment the testimony is ambiguous and is contradicted in many respects by documentary exhibits the objective manifestations of intent in this instance are more persuasive to us -23- due to the contingent nature of the raiders’ obligation an unconditional and enforceable debt did not exist for tax purposes at the times that the dollar_figure million advance and the rent credits were received by the raiders from the lamcc thus we sustain respondent’s determination that the raiders had income in and equal to the amount of the rent credits and that in the raiders had an additional dollar_figure million in income from the advance made in city of qakland lawsuit settlement petitioners bear the burden of proving that the damages received from oakland in settlement of the raiders’ claims were not includable in taxable_income rule a 90_f2d_932 9th cir affg 34_bta_677 petitioners argue that the damages received were to compensate the raiders for damage to goodwill and thus as a return_of_capital they would not be included in the raiders’ gross_income respondent contends that the damages were to compensate the raiders for lost profits and therefore the raiders would be required to include the settlement amounts received in and in gross_income the parties generally agree on the legal principles that govern the determination of this issue ‘ w hether a claim is resolved through litigation or settlement the nature of the underlying action determines the tax consequences of the resolution of the claim ’ 913_f2d_1486 -24- 9th cir revg 91_tc_160 quoting 836_f2d_1176 9th cir in characterizing the settlement payment for tax purposes we ask ‘in lieu of what were the damages awarded ’ tribune pub co v united_states supra quoting 144_f2d_110 1st cir affg 1_tc_952 petitioners have focused on the purpose referred to in the settlement agreement settling disputed claims involving the restoration of lost franchise value as the basis of their argument that the damages were for injury to goodwill while the stated purpose of the settlement agreement is to be considered courts employ a broad approach in determining the true nature and basis of a party’s claim getty v commissioner supra pincite the parties in these cases have introduced several items of evidence to show the true nature of the claim involved the notice of claim filed by the raiders with oakland states the plaintiff oakland has denied to defendant raiders the free and untrammeled possession and use of the property sought to be condemned viz raiders’ franchise in the national football league and has thereby itself preempted raiders’ full possessory rights the notice of claim enumerated the ways in which oakland had caused the raiders to suffer damages including lost revenue and increased expense -25- the raiders’ basis for recovery in their supplemental brief was cal civ proc code sec west which allows property owners to recover for economic injuries suffered as a result of the pendency of eminent_domain proceedings that are abandoned or fail cal civ proc code sec west provides in part if after the defendant moves from property in compliance with an order or agreement for possession or in reasonable contemplation of its taking by the plaintiff the proceeding is dismissed with regard to that property for any reason or there is a final judgment that the plaintiff cannot acquire that property the court shall b make such provision as shall be just for the payment of all damages proximately caused by the proceeding and its dismissal as to that property emphasis added this section allows for the recovery_of all damages not just injury to goodwill caused by the eminent_domain proceeding the complaint in inverse condemnation incorporating the notice of claim and setting forth the inverse condemnation cause of action reiterated the damages stated in the notice of claim the date agreement also settled the raiders’ inverse condemnation claim inverse condemnation is not a cause of harm but is merely a theory or remedy for vindication of a property owner’s cause of action against a public entity for damage to his property city of mill valley v transamerica ins co cal app 3d cal rptr -26- the portions of an 82-page damage study produced by the raiders prior to date received in evidence indicate at least categories of lost revenue and increased expense suffered by the raiders as a result of the oakland lawsuit the total loss shown by the report was dollar_figure finally we look to the settlement agreement entered into on date the agreement states in part the execution of this settlement agreement by the parties is done for the purpose of settling disputed claims involving the restoration of lost franchise value and does not constitute an admission of liability of any party emphasis added in 19_bta_318 the board_of_tax_appeals considered a situation similar to the one involved here in armstrong knitting mills two lawsuits one for breach of contract and one for tortious interference with the taxpayer’s business were consolidated and settled the taxpayer did not include the settlement amount in income but did disclose the settlement on its return the taxpayer contended that the settlement was for injury to goodwill and the commissioner argued that the settlement was for lost profits the board_of_tax_appeals stated the amount in question was paid to the petitioner in compromise and settlement of two suits and there is no evidence to indicate in what proportion the amount could be allocated between the actions also there is no evidence to establish the specific purpose for which the money was paid other than that it was paid as a lump sum in compromise and settlement of the -27- litigation whether the amount represented damages for wrongful injury to the petitioner’s good will or whether it represented damages for loss of profits or indeed whether the amount was simply paid_by the defendants to avoid further expense and harassment resulting from long continued litigation does not definitely appear however upon examination of the declarations in the two actions referred to we are unable to conclude that the plaintiff there was seeking damages only for alleged injury to its goodwill id pincite while petitioners are not required to prove that the settlement proceeds are clearly classifiable as what they claim them to be petitioners must show by a preponderance_of_the_evidence the merits of their claim that the settlement was received for damage to goodwill getty v commissioner f 2d pincite 512_f2d_882 9th cir affg tcmemo_1972_133 the preponderance_of_the_evidence here shows that the damages that the raiders sought were for lost profits the 82-page damage study referred to the damages incurred as lost revenue and lost income the notice of claim which also listed alleged damages referred to extra expenses_incurred and lost revenues the raiders have failed to provide us with a basis upon which to estimate any portion of the settlement that relates to damage to goodwill see 65_tc_182 estimation that a portion of antitrust settlement was for injury to goodwill possible when evidence showed business had failed as a result of the actions from which the lawsuit arose therefore respondent’s -28- determination that the settlement proceeds received in and are includable in gross_income will be sustained city of irwindale agreement respondent contends that a valid debt did not exist with regard to the irwindale moa respondent asserts that the raiders had no obligation to repay the initial dollar_figure-million advance unless irwindale was successful in funding the remainder of the loan by certain deadlines furthermore respondent points to the provision for repayment solely from a percentage of the profits from the stadium as further evidence that the obligation to repay was conditional under the terms of the irwindale moa the raiders did not control whether or not the dollar_figure million would be repaid irwindale was required under the irwindale moa to provide sites for the stadium and other raiders' facilities and to provide full funding of the loan otherwise the raiders would be relieved of their obligation to repay the initial advance unlike the lamcc loan the advance was not under the raiders' complete dominion and control at the time the raiders received the dollar_figure million see 348_us_426 if irwindale had provided the additional dollar_figure million to the raiders under the terms of the irwindale moa those funds would have been used to construct the stadium and other raiders' facilities in irwindale as well as to facilitate the move of the raiders' personnel to irwindale respondent’s argument that the -29- advance did not constitute a loan because the repayment was to come solely from the stadium net_revenues is not persuasive respondent argues that there is no evidence that the stadium if built would have generated sufficient income to repay the dollar_figure million estimates during the irwindale negotiations however indicated that revenues during the first year of the stadium’s operation would be approximately dollar_figure million alternatively respondent argues that petitioners had income in or as a result of the raiders' being discharged of their obligation to repay irwindale petitioners contend that the raiders’ obligation to repay was not discharged in or because the raiders and irwindale continued in their negotiations until at least contemplating the repayment of the initial dollar_figure-million advance in general gross_income includes all income from whatever source derived including income from the discharge_of_indebtedness sec_61 the gain to the debtor from such discharge is the resultant freeing up of his assets that he would otherwise have been required to use to pay the debt see 284_us_1 respondent has alleged several events that she claims constitute a discharge of the raiders’ obligation to repay in or -30- respondent argues that if the dollar_figure million was received as a loan on date the obligation to repay was immediately terminated by the terms of the agreement on date this argument appears to be merely a reprise of the argument that we have rejected above ie that the contingency of repayment the full financing of the transaction discharged the obligation to repay respondent also argues that irwindale’s failure to deposit dollar_figure million in escrow within days of the signing of the agreement by date terminated the raiders’ obligation to repay petitioners argue that the escrow requirement was waived to the extent that the timing of the second dollar_figure-million advance was delayed allen davis and birren testified at trial without contradiction that the escrow requirement had been waived by the raiders in the hope that the stadium deal would work their testimony further shows that the raiders intended to move to irwindale and the waiver of the escrow deposit was a logical response by the raiders to facilitate the deal respondent argues that irwindale’s failure to prepare and file the environmental impact report and to pass the general obligation bond issue by date terminated the raiders’ obligation to repay the preliminary injunction that was issued on date prohibited the transfer of any funds held in trust and participation in the bond measure -31- election until the environmental impact report was performed although the terms of the irwindale moa required irwindale to complete the environmental impact study the injunction prohibited the raiders and irwindale from continuing in the implementation of the irwindale moa by the terms of the irwindale moa third-party obstacles such as the preliminary injunction did not excuse performance therefore the raiders’ obligation to repay the loan was not discharged in respondent argues that by their statements in pleadings filed in the lawsuits designed to stop this project the raiders and irwindale admitted that the raiders were entitled to retain the dollar_figure million without obligation in the amended answer dated date the raiders alleged that the raiders were entitled to retain that money whether or not the stadium was built irwindale conceded the right of the raiders to keep the dollar_figure million regardless of what happen ed legislation enacted in date by its terms prohibited the implementation of the irwindale moa although negotiations continued after date those negotiations were not conducted under the irwindale moa at trial birren admitted that the legislation precluded irwindale from complying with the terms of the moa general obligation bonds could not be issued to construct a stadium that irwindale would then turn over to any private company such as the raiders the parties to the -32- irwindale moa and the irwindale moa by its own terms did not contemplate any type of financing other than general obligation bonds as shown by the negotiation problems that arose after the legislation was passed none of the alternative financing proposals was acceptable to the parties under the terms of the irwindale moa irwindale and the raiders pledged to work in good_faith to overcome any third-party obstacle although the raiders and irwindale continued to negotiate toward an agreement they were not bound by the terms of the irwindale moa that could not at that time be legally implemented the raiders were relieved of their obligation to repay the initial dollar_figure-million advance in and thus must recognize discharge_of_indebtedness income in that year because we have determined that the raiders had income during resulting from discharge_of_indebtedness we do not address respondent’s alternative argument that petitioners had income arising from the raiders' being discharged of indebtedness during bad_debt deduction sec_166 provides that a taxpayer may deduct any debt that becomes wholly or partially worthless within the taxable_year the parties do not dispute the existence of a bona_fide debt between the raiders and speck but instead they disagree as to whether any portion of the speck debt became worthless during -33- petitioners bear the burden of proving that the speck debt became worthless within the taxable_year rule a 512_f2d_882 9th cir affg tcmemo_1972_133 77_tc_582 specifically petitioners must prove that the debt had value at the beginning of the taxable_year and that it became worthless during that year estate of mann v united_states 731_f2d_267 5th cir 97_tc_579 there is no standard test or formula for determining worthlessness within a given taxable_year crown v commissioner supra pincite the determination depends upon the particular facts and circumstances of the case generally however the year of the worthlessness is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 274_us_398 american offshore inc v commissioner supra pincite crown v commissioner supra pincite 14_tc_1282 worthlessness is determined primarily by objective standards american offshore inc v commissioner supra pincite 22_tc_968 the amounts due from speck under the agreement were overdue but the fact that accounts are overdue standing alone does not warrant deducting them as worthless see 30_tc_716 revd and remanded on other grounds 274_f2d_860 5th cir 37_bta_1037 chicago ry equip co v commissioner 4_bta_452 the payments due under the agreement were not due however until the spring of the raiders’ collection efforts in consisted mainly of birren's speaking with bob speck on several occasions about the debt's being overdue in date speck acknowledged that money was still owed under the and agreements and stated his intent to pay the remaining balance before the end of the raiders sought collection of the total_amounts owed by speck until at least date while birren’s testimony indicated that speck’s advertisers had been slow in paying in birren did not indicate that speck’s advertisers did not or were not going to pay birren also stated that dca had not paid pursuant to its agreement with speck the subjective opinion of birren alone that speck’s debt was uncollectible is insufficient to prove worthlessness see 50_tc_813 newman v commissioner tcmemo_1982_61 on brief petitioners argue that the regulations do not require the filing of a suit for collection as a condition to the bad_debt deduction but petitioners ignore the remaining portion of the pertinent regulation sec_1_166-2 income_tax regs -35- provides b legal action not required where the surrounding circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment a showing of these facts will be sufficient evidence of the worthlessness of the debt for purposes of the deduction under sec_166 petitioners did not produce any evidence at trial that would indicate that if the raiders had instituted collection proceedings the result would not have been the satisfaction of execution on the judgment the raiders continued to do business with speck until sometime after while the mere continuation of business with speck is not determinative of the debt’s worth it is a factor to be considered see eg record wide distrib inc v commissioner tcmemo_1981_12 affd 682_f2d_204 8th cir petitioners have failed to show any identifiable_event that would have formed the basis for reasonably abandoning any hope of recovery_of dollar_figure of the speck debt in respondent’s disallowance of the bad_debt deductions is sustained to reflect the foregoing and concessions of the parties decisions will be entered under rule
